Filed 9/21/22 In re J.C. CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    In re J.C., a Person Coming Under the Juvenile
    Court Law.

    THE PEOPLE,                                                                              F083212

             Plaintiff and Respondent,                                          (Super. Ct. No. JJD073278)

                    v.
                                                                                          OPINION
    J.C.,

             Defendant and Appellant.



                                                   THE COURT*
            APPEAL from an order of the Superior Court of Tulare County. John P. Bianco,
Judge.
            Arthur L. Bowie, under appointment by the Court of Appeal, for Defendant and
Appellant.
            Rob Bonta, Attorney General, Michael P. Farrell, Assistant Attorney General,
Lewis Martinez and Louis M. Vasquez, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-



*           Before Franson, Acting P. J., Meehan, J. and Snauffer, J.
       Minor, J.C., appeals from a disposition order adjudging her a ward of the juvenile
court, granting her probation, and committing her to the short-term program for 180 days.
On appeal, she argues that the juvenile court erred by failing to consider her suitability
for deferred entry of judgment (DEJ). The People disagree, arguing the court was not
required to consider minor for DEJ because she admitted only misdemeanor offenses.
We affirm.
                              PROCEDURAL SUMMARY
       On December 22, 2020, the Tulare County District Attorney filed a first amended
juvenile wardship petition (Welf. & Inst. Code, § 602, subd. (a)),1 in case
No. JJD073278,2 alleging minor committed one misdemeanor count of possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a); count 1) and
three misdemeanor counts of possession of drug paraphernalia (Health & Saf. Code,
§ 11364, subd. (a)(1); counts 2–4).
       On March 2, 2021, the Kern County District Attorney filed a juvenile wardship
petition (§ 602, subd. (a)), in case No. JW141803-00, alleging minor committed
one felony count of possession of methamphetamine in a correctional facility (Pen. Code,
§ 4573.6; count 1), one felony count of possession of methamphetamine (Health & Saf.
Code, § 11377, subd. (a); count 2), one misdemeanor count of possession of drug
paraphernalia (Health & Saf. Code, § 11364; count 3), one misdemeanor count of
providing false identification to a law enforcement officer (Pen. Code, § 148.9, subd. (a);
count 4), one misdemeanor count of driving without a license (Veh. Code, § 12500,




1     All further statutory references are to the Welfare and Institutions Code unless
otherwise stated.
2      A juvenile dependency action was also filed with regard to minor under the same
case number. Because the dependency matter is not the focus of this appeal, details
regarding that action are omitted except as relevant to the delinquency matters.


                                             2.
subd. (a); count 5), and one misdemeanor count of petty theft (Pen. Code, § 488;
count 6).
       On the same date, the prosecutor provided minor a citation and written notification
of eligibility to be considered for DEJ.
       On March 10, 2021, the Kern County probation department filed a motion to
transfer the Kern County case (No. JW141803-00) to Tulare County.
       On March 15, 2021, in case No. JW141803-00, count 2 of the petition, alleging
possession of methamphetamine, was reduced to a misdemeanor. On the same date,
minor admitted counts 2, 4, and 6 of the petition in case No. JW141803-00 and the
remaining counts were dismissed on the prosecutor’s motion. The matter was transferred
to Tulare County for disposition.
       On April 19, 2021, minor failed to appear for the disposition hearing and a bench
warrant issued on April 1 remained in effect.
       On July 29, 2021, the Tulare County District Attorney filed a second amended
juvenile wardship petition (§ 602, subd. (a)), in case No. JJD073278, which superseded
the first amended petition, alleging minor committed one misdemeanor count of
possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a); count 1),
three misdemeanor counts of possession of drug paraphernalia (Health & Saf. Code,
§ 11364, subd. (a)(1); counts 2–4), one misdemeanor count of giving false information to
a law enforcement officer (Pen. Code, § 148.9, subd. (a); count 5), one misdemeanor
count of possession of burglary tools (Pen. Code, § 466; count 6), and one felony count
of forgery (Pen. Code, § 470, subd. (b); count 7).
       On the same date, the prosecutor provided minor a citation and written notification
of eligibility to be considered for DEJ regarding the allegations of the second amended
petition.
       On July 30, 2021, count 7 of the second amended petition in case No. JJD073278
was modified to allege misdemeanor receiving stolen property (Pen. Code, § 496,

                                            3.
subd. (d)), rather than felony forgery, and minor admitted the truth of the
second amended petition as modified.
       On August 17, 2021, the juvenile court adjudged minor a ward of the court, placed
her on probation, and committed her to the short-term program for 180 days. The court
calculated minor’s maximum term of confinement to be two years 10 months.
       On August 23, 2021, minor filed a notice of appeal.
                                     DISCUSSION3
       Minor contends that she was eligible for DEJ and the juvenile court was therefore
required to consider minor’s suitability for DEJ. The People respond that In re R.C.
(2010) 182 Cal.App.4th 1437 (R.C.)—holding that a juvenile court is not required to
make a DEJ suitability determination in a delinquency matter where a minor admits only
misdemeanor offenses—is dispositive and on all fours with this case. Minor argues that
R.C. was wrongly decided. We agree with the People and the court’s analysis in R.C.
       I. Additional Background
       On the date that the second amended petition was filed in this matter4—July 29,
2021—the People also filed a form JV-750 determination of eligibility for DEJ and a
form JV-751 citation and written notification for DEJ. The forms were addressed to
minor and her mother and reflected the district attorney’s determination that minor was



3       Minor’s only argument on appeal is that the juvenile court abused its discretion in
failing to consider her for DEJ. Resolution of that issue is purely a legal question,
unrelated to the facts underlying the counts of the second amended petition. For that
reason, a summary of the facts underlying the second amended petition is omitted.
4      On the date the juvenile wardship petition was filed in Kern County in case
No. JW141803-00, March 2, 2021, the Kern County District Attorney also filed forms
JV-750 and JV-751, explaining her eligibility for DEJ due to being charged with a felony
offense (and other eligibility factors). Minor’s focus in this appeal is on the absence of a
DEJ suitability determination regarding the second amended wardship petition filed in
Tulare County case No. JJD073278.


                                             4.
eligible for DEJ. Form JV-751, filed on the same date as the second amended petition,
reflected that minor’s suitability for DEJ could be considered on July 30, 2021.5
       On July 30, 2021, the juvenile court called the matter in case No. JJD073278 and
asked the parties how they “wish[ed] to proceed with regard to the second amended
petition.” Minor’s counsel responded that he “would waive formal reading and
advisement of rights” and in light of the People’s offer minor was “prepared to admit all
charges.” He further requested that the juvenile court adjudge minor a ward of the court
and place her on probation pursuant to section 725, subdivision (a). The court then
engaged minor in a dialogue to confirm her understanding of the proceedings, her rights,
and the consequences of her admissions. Then, having assured itself of minor’s
understanding, the court accepted minor’s admissions to the misdemeanor offenses.
       After accepting minor’s admissions, the court found “that notice ha[d] been given
as required by law,” that minor came within section 602, and that the charged offenses
were misdemeanors, and referred the matter to probation for consideration under
section 725, subdivision (a). It noted that it could not entertain a deferred entry of
judgment (presumably because minor had admitted only misdemeanor offenses).
       II. Analysis
       DEJ is a program that was enacted as part of the Gang Violence and Juvenile
Crime Prevention Act of 1998, which “provide[s] that in lieu of jurisdictional and
dispositional hearings, a minor may admit the allegations contained in a section 602
petition and waive time for the pronouncement of judgment. Entry of judgment is


5      Minor acknowledged that the prosecutor did file a form JV-751, but contends that
the prosecutor failed to “file the appropriate form, JV-750, Determination of Eligibility—
Deferred Entry of Judgment—Juvenile, with [her] second amended subsequent petition
on July 29, 2021.” Minor is mistaken that the form JV-750 was not filed. The
two documents—JV-750 and JV-751—were separated in the record by a notice of
hearing, the second amended petition, and a minute order reflecting the juvenile court’s
findings and orders, but both were filed on July 29, 2021.


                                              5.
deferred. After the successful completion of a term of probation, on the motion of the
prosecution and with a positive recommendation from the probation department, the court
is required to dismiss the charges. The arrest upon which judgment was deferred is
deemed never to have occurred, and any records of the juvenile court proceeding are
sealed. (§§ 791, subd. (a)(3), 793, subd. (c).)” (Martha C. v. Superior Court (2003) 108
Cal.App.4th 556, 558.)
       “To come within the DEJ law’s ambit, a minor must be a first-time felony
offender charged with a crime not listed in section 707, subdivision (b) (serious or violent
offenses creating presumption of unfitness for juvenile jurisdiction) or Penal Code
section 1203.06 (crimes rendering offender ineligible for probation). (§ 790, subd. (a).)
If a minor meets the eligibility requirements for DEJ, the prosecuting attorney must
provide notice thereof to the minor and the trial court must ‘conduct the necessary inquiry
and exercise discretion to determine whether’ the minor is suitable for DEJ. [Citation.]
A court may deny DEJ to a minor otherwise eligible if it deems the minor unsuitable for
rehabilitation.” (In re Spencer S. (2009) 176 Cal.App.4th 1315, 1324, fn. omitted
(Spencer S.).)
       Here, minor presents virtually the same argument that was presented to the court
in R.C.:

               “Minor contends the juvenile courts failed to exercise their
       discretion to grant [her] DEJ. [She] relies primarily upon In re Luis B.
       (2006) 142 Cal.App.4th 1117 …). There, our colleagues in Division One
       of the First Appellate District discussed the need for the juvenile court to
       exercise its discretion to determine whether a minor is suitable for DEJ.
       The juvenile court there found after a contested jurisdictional hearing that
       the minor had committed certain offenses, including a felony. (Id. at
       p. 1120.) The district attorney failed to determine whether the minor was
       eligible for DEJ and provide notice, and the juvenile court did not conduct
       an inquiry into his suitability. (Id. at p. 1123.) The court concluded—and
       the Attorney General conceded—that failure to consider the minor for DEJ
       was error. (Id. at p. 1121.) In reaching this conclusion, the court noted that
       the trial court has ultimate discretion to rule on the suitability of the minor


                                             6.
       for DEJ, and stated: ‘The court may grant DEJ to the minor summarily
       under appropriate circumstances [citation], and if not must conduct a
       hearing at which “the court shall consider the declaration of the prosecuting
       attorney, any report and recommendations from the probation department,
       and any other relevant material provided by the child or other interested
       parties.” [Citation.] While the court retains discretion to deny DEJ to an
       eligible minor, the duty of the prosecuting attorney to assess the eligibility
       of the minor for DEJ and furnish notice with the petition is mandatory, as is
       the duty of the juvenile court to either summarily grant DEJ or examine the
       record, conduct a hearing, and make “the final determination regarding
       education, treatment, and rehabilitation ….” [Citations.] … The court is
       not required to ultimately grant DEJ, but is required to at least follow
       specified procedures and exercise discretion to reach a final determination
       once the mandatory threshold eligibility determination is made.
       [Citation.]’ ” (R.C., supra, 182 Cal.App.4th at pp. 1441–1442.)
       The R.C. court explained that Luis B. did not assist R.C. because he did not admit
a felony offense. R.C. was charged in a section 602 petition with felony vandalism and
the district attorney found that he was eligible for DEJ. (R.C., supra, 182 Cal.App.4th at
p. 1440.) At a later hearing, R.C.’s counsel advised the court the parties had reached a
tentative settlement, and the matter was continued several times before being set for a
jurisdictional hearing. (Ibid.) Eventually, the minor admitted to misdemeanor
vandalism; the court found the minor had committed the misdemeanor and exercised
jurisdiction over the minor on that ground. Thereafter, the minor was adjudged a ward of
the court and placed on probation. (Ibid.)
       As noted above, on appeal, R.C. argued the juvenile court erred in failing to
exercise its discretion to determine whether he was suitable for DEJ. (R.C., supra, 182
Cal.App.4th at pp. 1440–1441.) The court of appeal found no error, explaining that the
“statutory scheme does not appear to contemplate that the juvenile court will make a
suitability determination unless the minor admits the offense charged.” (Id. at p. 1443.)
Because the minor had not admitted, or expressed his willingness to admit, the charged
felony but instead admitted a misdemeanor, the juvenile court had no occasion to
determine whether the minor was suitable for DEJ. (Ibid.) Rather, “[a]t that point, the


                                             7.
case was no longer ‘before the juvenile court for a determination of whether a minor
[was] a person described in [s]ection 602 because of the commission of a felony offense’
(§ 790, subd. (a)), and the DEJ procedures were no longer applicable.” (Ibid., citing
Spencer S., supra, 176 Cal.App.4th at pp. 1324–1327.) We agree with the R.C. court’s
reasoning.
       We conclude that this case is on all fours with R.C., supra, 182 Cal.App.4th 1437.
As our factual summary reflects, the second amended section 602 petition charged minor
with a felony allegation on count 7 that raised the possibility of DEJ. (§ 790, subd. (a).)
The record does not suggest minor expressed an inclination to admit the felony alleged in
the second amended section 602 petition. To the contrary, minor admitted only
commission of a misdemeanor on count 7. At that time, the felony allegation was
dismissed and DEJ was no longer an available option for minor. The DEJ procedures
accordingly became inapplicable. (See Spencer S., supra, 176 Cal.App.4th at pp. 1328–
1329 [holding that the “DEJ law’s exclusion of juvenile misdemeanants from its benefits”
does not violate equal protection].) Because the juvenile court did not exercise
jurisdiction over minor based on a finding that she committed a felony, no remand for a
DEJ suitability hearing is warranted. (R.C., supra, 182 Cal.App.4th at p. 1443.)
       The juvenile court did not err in not determining minor’s suitability for DEJ.
                                      DISPOSITION
       The order is affirmed.




                                             8.